TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00763-CV


Old Alligator, L.C.; Cynthia L. Voudouris; and Rose Obregon, Appellants


v.



Compass Bank, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT

NO. GN200830, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellants timely filed notice of appeal in the trial court on November 20, 2002.  See
Tex. R. App. P. 25.1(a), (e).  This Court did not receive a copy of the notice of appeal until the filing
of the clerk's record on December 13, 2002.  There being no reporter's record in this summary-
judgment case, appellant's brief was due January 13, 2003.  See id. 38.6(a).  This Court notified
appellants on January 22, 2003, and again on February 26, 2003, that the brief in this case was
overdue and informed appellants that the appeal would be dismissed for want of prosecution unless
the brief was filed.  No brief or other response has been received.  Accordingly, we dismiss the
appeal for want of prosecution.  Id. 42.3(b).


  
					Mack Kidd, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed for Want of Prosecution
Filed:   April 17, 2003